     Case 2:20-cv-04768-AB-SK Document 36 Filed 04/28/21 Page 1 of 1 Page ID #:119


 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11       ANTHONY BOUYER,          Case No. 2:20-cv-04768-AB-SK

12            Plaintiff,                              [PROPOSED] ORDER DISMISSAL
13                                                    WITH PREJUDICE
         v.
14

15       PRIME INVESTMENTS LLC, a
         California limited liability
16       company; and DOES 1-10,
17       inclusive,

18            Defendants.
19
               Pursuant to the parties’ Joint Stipulation for Dismissal of the entire action with
20
        Prejudice, the Court hereby DISMISSES WITH PREJUDICE Plaintiff’s
21
        Complaint, in its entirety. Each party to bear their own costs and attorneys’ fees.
22
               IT IS SO ORDERED.
23

24      DATED: April 28, 2021
25                                       ANDRE BIROTTE JR.
                                         UNITED STATES DISTRICT JUDGE
26 ``

27

28
                                                  1
